Citation Nr: 1412844	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative joint disease. 

2.  Entitlement to an increased evaluation for right lower extremity radiculopathy associated with lumbar spine disability, initially evaluated as 20 percent disabling prior to August 4, 2012, and 40 percent disabling thereafter. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1971 to March 1972. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 40 percent evaluation for the lumbar spine disability and granted service connection for right lower extremity and assigned a 20 percent disability evaluation effective October 5, 2007.   

In July 2012, the Board remanded this matter for further development which has been completed and the case has been returned to the Board for appellate consideration.  

During the pendency of the appeal, in a December 2012 rating decision the Appeals Management Center (AMC) increased the disability evaluation for right lower extremity to 40 percent disabling effective August 4, 2012.  Since the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).
  
In February 2014, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction (AOJ).  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

As noted in the Board's July 2012 remand, the issues of entitlement to an effective date earlier than October 5, 2007, for the grant of service connection for right lower extremity radiculopathy and entitlement to service connection for a mental disorder, including chronic pain syndrome, claimed as secondary to service-connected disabilities has been raised by the record but not adjudicated by the AOJ.  As these issues have still not been adjudicated, they are again REFERRED to the AOJ for appropriate action. 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with degenerative joint disease is not productive of unfavorable ankylosis or incapacitating episodes lasting six weeks.    

2.  Prior to August 4, 2012, the Veteran's right lower extremity radiculopathy associated with lumbar spine disability was manifested by no more than moderate incomplete paralysis of the sciatic nerve.

3.  Beginning August 4, 2012, the Veteran's right lower extremity radiculopathy associated with lumbar spine disability has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for lumbosacral strain with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2013).

2.  Prior to August 4, 2012, the criteria for an initial evaluation in excess of 20 percent for right lower extremity radiculopathy associated with lumbar spine disability have not been met.  38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013).

3.  Beginning August 4, 2012, the criteria for an evaluation in excess of 40 percent for right lower extremity radiculopathy associated with lumbar spine disability have not been met.  38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this matter in July 2012.  The Board specifically instructed the AMC/RO to schedule the Veteran for examinations for his claimed disabilities to include ensuring that the examiners reviewed all the relevant records in the Veteran's paper and electronic claims folder, and readjudicate the claims.  Subsequently, the Veteran was afforded examinations in August 2012 in compliance with the Board's remand directive, and his claims was readjudicated in a December 2012 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Duties to Notify and Assist

In correspondence dated in October 2007, prior to the February 2008 rating decision, and in March 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both letters informed the Veteran that in order to establish a higher ratings for his spine and neurological disabilities, the evidence would need to show that his disabilities had increased in severity.  Additionally, the letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were subsequently readjudicated in the June 2008 statement of the case and December 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

The Veteran's claim for right lower extremity radiculopathy arises from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Since that claim is an appeal of  an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, the RO subsequently readjudicated the claims based on all the evidence in the June 2008 statement of the case and December 2012 supplemental statement of the case.  The Veteran was able to participate effectively in the processing of his claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Furthermore, the Veteran was provided VA examinations throughout the appeal, most recently in August 2012.  Review of the examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record and with sufficient information to evaluate the disabilities on appeal.  

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of the disabilities since she was last examined in August 2012.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

The Veteran has declined to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Lumbar Spine

The Veteran essentially contends that his service-connected lumbosacral strain with degenerative joint disease is more disabling than contemplated by the current 40 percent disability evaluation. 

In spine cases, there are two sets of applicable criteria.  First, under 38 C.F.R.
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5237-5242), in relevant part, a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  

For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.   Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). 

Normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (Plate V); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (concerning consideration of additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

Second, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome, in pertinent part, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In other words, given the above criteria, the Veteran is entitled to a schedular evaluation in excess of 40 percent only on two bases: 1) unfavorable ankylosis of the entire thoracolumbar spine, or 2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  Notably, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the October 2007 and August 2012 VA examinations.  The October 2007 VA examination report noted that range of motion of the lumbar spine was flexion with pain from 0 to 10 degrees, extension with pain from 0 to 10 degrees, bilateral lateral flexion with pain from 0 to 10 degrees, and bilateral rotation with pain from 0 to 12 degrees.  On the most recent VA examination in August 2012, the Veteran demonstrated flexion to 25 degrees, extension to 0 degrees, and bilateral lateral flexion to 10 degrees.  Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating.  See supra 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any ankylosis or limitation of motion is already contemplated by the current 40 percent evaluation.  

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, the October 2007 VA examination report noted that the Veteran had at least five incapacitating episodes requiring prescribed bed rest in the last 12 months.  There was no indication how long such episodes lasted.  Most recently, the August 2012 VA examination report noted that the Veteran had no incapacitating episodes in the past 12 months.  Although the October 2007 examination report did not provide a precise number of incapacitating episodes over the previous 12 months, there is no evidence in the record to indicate that the Veteran had six weeks of incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Therefore, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The October 2007 VA examiner noted that range of motion of the lumbar spine was not additionally limited by repetitive use.  Most recently, the August 2012 VA examination report reflected that the Veteran was not able to perform repetitive-use testing with three repetitions, resulting in additional limitation in range of motion of the spine and functional loss/impairment of the spine due to less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting/standing/weight bearing.  Based on the evidence, the Board finds that although the Veteran had additional limitations on repetition, such limitation is not commensurate with unfavorable ankylosis to warrant a higher rating.  The current 40 percent evaluation for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In sum, the Board finds that an evaluation in excess of 40 percent for the lumbar spine disability is not met.  See Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy

Turning to the neurological manifestations, the Board notes that the Veteran has been granted a separate evaluation for right lower extremity radiculopathy associated with lumbar spine disability initially evaluated as 20 percent disabling prior to August 4, 2012, and 40 percent disabling thereafter. 

The Veteran's neurological manifestation have evaluated under Diagnostic Code 8520, paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under this provision, complete paralysis of the sciatic nerve warrants an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Incomplete paralysis of the sciatic nerve is evaluated as follows: severe, with marked muscle atrophy (60 percent); moderately severe (40 percent); moderate (20 percent); and mild (10 percent).  Id.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  
	
The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

During the October 2007 VA examination, neurological evaluation demonstrated motor involvement was 5/5 with adequate bulk and tone, and deep tendon reflexes were 2+ and symmetrical.  Sensory involvement was diminished in a stocking pattern on the right and gait was antalgic with a cane.  The diagnoses included spondylosis of the lumbar spine with radiculopathy to the right.  

The August 4, 2012, VA examination report showed that muscle strength was normal throughout the bilateral lower extremities without muscle atrophy.  Reflex evaluation was normal (2+) , as was sensory evaluation.  Straight leg testing was not able to be performed.  There was severe radiculopathy in the right lower extremity of the sciatic nerve but none in the left lower extremity.  There was no intermittent pain or paresthesias/ dysesthesia in either extremity.  Also while there was moderate numbness in the right lower extremity, there was no numbness in the left lower extremity.  There were no other signs of radiculopathy.  The diagnosis was right lumbar radiculopathy.  

Based on the evidence, the Board does not find that higher evaluations are warranted for the Veteran's neurological deficits.  Prior to August 4, 2012, the current 20 percent evaluation adequately portrayed the Veteran's disability level, which was manifested by diminished sensation.  Likewise beginning August 4, 2012, the Veteran's disability was manifested by numbness and was characterized as severe as contemplated by the current 40 percent evaluation.  As the Veteran has not demonstrated muscle atrophy, a 60 percent evaluation is not warranted.  Furthermore, the Veteran does not contend nor does the evidence reflect that the Veteran has any neurological symptoms in his left lower extremity to warrant an evaluation.  

In sum, the Board finds that an evaluation in excess of the 20 percent evaluation prior to August 4, 2012, and 40 percent thereafter is not met.  See Fenderson, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

In reaching the above conclusion with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his spine and neurological disabilities.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's statements and reports along with findings from the medical evidence.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion, determining whether symptoms are sufficient enough to warrant the prescription of bed rest, etc.) to evaluate the Veteran's disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by the VA examination reports have been accorded greater probative weight.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required any hospitalizations for his disability.  Additionally, the Board finds that the manifestations of his disabilities are not in excess of those contemplated by the schedular criteria.  The service-connected spine and radiculopathy are limited by motion and pain.  As discussed in the preceding section, these symptoms are contemplated by the rating criteria.  See id.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of those contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative joint disease is denied. 

Entitlement to an increased evaluation for right lower extremity radiculopathy associated with lumbar spine disability, initially evaluated as 20 percent disabling prior to August 4, 2012, and 40 percent disabling thereafter is denied. 


REMAND

Pursuant to the Board's July 2012 remand instructions, the August 2012 VA examiner rendered an opinion as to the effects of the Veteran's disabilities on his employment.  The examiner opined that the Veteran would not be able to secure and maintain substantially gainful physical employment due to his service-connected disabilities but they would not affect his ability to secure and maintain substantially gainful sedentary employment.  Additionally, in a January 2014 letter, the Veteran's private physician noted that he treated him for his spine and indicated that was unemployable.  Neither of these opinions are sufficient as they do not discuss the Veteran's education and previous work experience.  Therefore, further information as to the Veteran's training and employment history must be obtained and the Veteran must be provided another examination on remand.  

Additionally, the Veteran must be provided a notification letter as to the claim for a TDIU.


Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a 38 C.F.R. § 3.159(b) compliant duty-to-assist letter on the issue of entitlement to a TDIU and a TDIU application. 

2. Upon receipt of the completed TDIU application, schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran's service-connected disabilities render him unemployable.  In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, at least as likely as not (a 50 percent or greater probability) render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

All opinions expressed should be accompanied by supporting rationale.

3. Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


